Motion to open default dismissal denied. Memorandum: The decree appealed from was entered on October 13, 1961 and notice of appeal was served on October 31,1961. On April 3, 1962 an order was made dismissing the appeal for failure to file record and briefs. Appellant filed no affidavit in opposition to respondent’s motion to dismiss. Appellant now requests that the order of dismissal be vacated. The sole ground is that appellant was without funds to print the record and briefs. This court has repeatedly held that an appellant is not required to establish that he qualifies as a poor person before permission will be granted to prosecute the appeal on nonprinted papers. (Cf. Eagle Contrs. of Utica v. Black, 5 A D 2d 954.) In the light of such decisions appellant has failed to show any valid reasons why the requested relief should be granted.